DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see amendment and remarks, filed February 28, 2022, with respect to claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 28, 2022, with respect to the rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Oh U.S. patent no. 4,883,490; rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”); rejection of claims 4 and 14 under 35 U.S.C. 103 as being unpatentable over Huebner in view of Hume and further in view of Shavit U.S. publication no. 2015/0073560 A1; rejection of claims 5 and 15 under 35 U.S.C. 103 as being unpatentable over Huebner in view of Hume and further in view of Bucciotti et al. U.S. publication no. 2012/0213911 A1 (“Bucciotti”) or Oh in view of Bucciotti; rejection of claims 7-9 and 19 under 35 U.S.C. 103 as being unpatentable over Huebner in view of Hume and further in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”) or Oh in view of Grappiolo; rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Huebner in view of Hume in view of Grappiolo and further in view of Dreyfuss U.S. publication no. 2008/0306601 A1 or Oh in view of Grappiolo and further in view of Dreyfuss; rejection of claims 6, 11 and 16-17 under 35 U.S.C. 103 as being unpatentable over Huebner in view of Hume and further in view of Hayashi et al. U.S. patent no. 5,314,488 (“Hayashi”) or Oh in view of Hayashi; rejection of claims 11, 12, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Huebner in view of Hume and further in view of Minevski et al. U.S. publication no. 2004/0053199 A1 (“Minevski”) or Oh in view of Minevski; and rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Oh in view of Shavit have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations.  See rejections herein below.
Additionally, Examiner does not agree with Applicant’s statements on pages 9-10 of the remarks with regard to Dreyfuss.  Applicant generally alleges that Dreyfuss does not cure the deficiencies with the other references as they relate to newly recited claim features  of “the bone anchor comprising a tubular body (101), the tubular body (101) comprising a plurality of holes (105), and wherein the tubular body has a circumference and the plurality of holes (105), run around the full circumference of the tubular body”.  However, Dreyfuss discloses, teaches and/or suggests features of said claim limitation.  For example, Dreyfuss teaches a bone anchor (2, 102, seq. or the like) comprising a tubular body (figures 4, 22 and 23, etc.), the tubular body comprising a plurality of holes (2b, 106a,b, or the like), and wherein the tubular body has a circumference (figures 4, 22 and 23, etc.) and the plurality of holes (2b, 106a,b, or the like) runs around the full circumference of the tubular body (e.g., see at least figures 4, 22, 23; and paragraphs [0019] and [0029], etc.), wherein the body anchor is formed as a screw (2, 102, seq. or the like) comprising a body (e.g., figures 4, 22, 23, etc.), with threads (figures 4, 22, 23, etc.).  As such, Dreyfuss may remain applicable to the claimed invention in this and/or future office actions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490 in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) and further in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”).
Regarding claims 1, 7 and 10, Oh discloses a joint (11) implant fully capable of use as a ‘joint prosthesis of a reverse type’ (intended use recitation of which the disclosed implant is fully capable, also dependent on size, age, sex, species, etc. of patient), comprising: (i) a concave component (13, including 29) adapted so as to be fully capable of attachment ‘to a proximal humerus’ (intended use recitation of which the disclosed implant is fully capable), and (ii) a convex component (19) comprising a spherical head (21) and a bone anchor (disclosed femoral neck 25 and stem- see figure 1) adapted so as to be fully capable of attachment ‘to a scapula’ (intended use recitation of which the disclosed implant is fully capable), wherein the concave component (13, including 29) comprises a recess (44) adapted to receive the spherical head (21) (e.g., figure 1) and wherein the concave component (including 29) provides a coverage of about 180degrees to about 200degrees of the spherical head (21) (e.g., see at least col. 3, lines 35-40 and col. 4, lines 6-14; and figure 4).
Oh is silent regarding the bone anchor comprises a tubular body, the tubular body comprises a plurality of holes, and wherein the tubular body has a circumference and the plurality of holes runs around the full circumference of the tubular body substantially as claimed.
In the same field of endeavor, namely bone implants, for example, in embodiments of figures 9-18, Burkhead teaches a bone anchor (203, 303, seq. or the like) comprising a tubular body (figures 4, 22 and 23, etc.), the tubular body (formed as tubular by longitudinal opening 232, seq. or the like- paragraph [0083], seq.; and e.g., figures 10, 12, 14, 16, 18) comprising a plurality of holes (238, seq., or the like), and wherein the tubular body has a circumference (i.e., anchor is cylindrical with circular cross-section see at least paragraph [0083], seq.; and figures 9-18, etc.) and the plurality of holes (238, seq., or the like) runs around the full circumference of the tubular body (e.g., see at least figures 9-18; and paragraphs [0082], [0088] and [0136], etc.), wherein the bone anchor (203, 303, seq.) is formed as a screw (paragraphs [0082]-[0083], etc.; and figures 9-18) comprising a body (e.g., figures 9-18, etc.), with threads (e.g., paragraphs [0082]-[0083], seq., etc.; and figures 9-18), wherein the body comprises a neck (203.1- figure 9; seq.) on its distal end adapted for attachment to a bearing component (via 225; e.g., figure 9 and paragraphs [0080] and [0087], etc.), wherein the body is a cylindrical tubular body and the neck is a conical neck (e.g., figures 9-18; and paragraphs [0082]-[0088], etc.), wherein the body is provided with a recess (x301, seq.- see for example reference number as depicted in figure 12) at the end of the neck (e.g., figure 12, seq.) for attachment to the bearing component, wherein the recess includes a screwdriver recess (figures 10, 12-14, 16 and 18).
Moreover, in the field of ball and socket prosthesis, Grappiolo teaches a bone anchor (11) is formed as a screw (that is, with external thread 17; figure 1a; paragraph [0036], etc.) comprising a body (figure 1a), with threads (17), wherein the body (figure 1a comprises a neck (13) on its distal end adapted for attachment to a spherical head (figure 1a), wherein the body (figure 1a) is a cylindrical tube (i.e., tubular because of including hollow opening 33 therein) with hollow core (33) and wherein the neck (13) is a conical neck (paragraph [0018] and claim 49), wherein the tubular body (figure 1a) comprises a plurality of holes (26; figure 8), included at locations around the circumference of the body (e.g., see at least figures 6 and 8; paragraphs [0042] and [0055]).  Grappiolo expressly teaches use of the bone anchor in order to use a neck sparing anchor that is as simple and secure as possible (e.g., Grappiolo paragraph [0003], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the bone anchor of Burkhead to secure the spherical head of the invention of Oh to bone in order to spare as much of the bone as possible with a simple and secure connection, as taught and/or suggested by Grappiolo, with predictable results and a reasonable expectation of success. Note that the invention of Oh is not physically modified by any features of the Grappiolo device, but rather, Grappiolo is applied in this rejection as a teaching reference to establish additional evidence that one of ordinary skill in the art at the time of the effective filing date of the claimed invention would use a screw type bone anchor such as that of Burkhead for securement of a ball head of an implant device of Oh.
Regarding claim 3, Oh discloses the concave component (13, including 29) has a body (29) made from a biocompatible polymer (e.g., see at least col. 3, lines 33-35).

Alternatively, claims 1, 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”) in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) and further in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”).
Regarding claims 1, 7 and 10, Huebner discloses a total joint prosthesis (Figure 3) fully capable for use as a ‘shoulder joint prosthesis of the reverse type’ (intended use recitation of which the disclosed implant is fully capable, also dependent on size, age, sex, species, etc. of patient), comprising: (i) a concave component (5, 9, 10) adapted so as fully capable of attachment ‘to a proximal humerus’ (intended use recitation of which the disclosed implant is fully capable), and (ii) a convex component (6) comprising a spherical head (6) and a bone anchor (disclosed femoral shaft- see figure 3) adapted so as to be fully capable of attachment ‘to a scapula’ (intended use recitation of which the disclosed implant is fully capable), wherein the concave component (5, 9, 10) comprises a recess (within 9, 10) adapted to receive the spherical head (6) (e.g., figure 3).
While it is agreed upon that trends depicted at least in figure 4 of Huebner clearly suggests a concave component (5, 9, 10) coverage range about the spherical head (6) of greater than 180 degrees, Huebner is silent regarding a precise range over which the concave coverage extends over the spherical head.  As stated in the previous office action, selection of the range of coverage of the concave component with respect to the spherical head about which it articulates is a result effective variable that dictates the degree of rotation the components may articulate with respect to one another.  This fact in the art is evidenced by prior art to Bateman et al. U.S. patent no. 5,879,404, which expressly states, “The shape of the bearing surface into which the ball head is received affects the degree of movement available after implantation of the joint” (see at least col. 1, lines 44-47).  Also note at least In re Aller, 105 USPQ 233 and MPEP 2144.04 for legal precedent.
Additionally and/or alternatively, in the same field of endeavor, namely ball and socket joint prosthesis, Hume teaches a concave bearing cavity extending beyond 180 degrees in order to provide a selectable restraint level between the bearing and spherical head as a matter of design choice (e.g., see at least paragraphs [0009], [0024], and claims 1 and 18, etc.). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the coverage of the concave component about the spherical from about 180 degrees to about 200 degrees of the spherical head, since it is a value recognized in the art as a result effective variable optimizable within the level of one of ordinary skill in the art at the time of the invention such that the selection optimizes the articular range [also note that prior art to Oh applied in a 102 rejection above recognizes the claimed range] of the implant component within an art recognized range with predictable results and a reasonable expectation of success.
Huebner in view of Hume is silent regarding the bone anchor comprises a tubular body, the tubular body comprises a plurality of holes, and wherein the tubular body has a circumference and the plurality of holes runs around the full circumference of the tubular body substantially as claimed.
In the same field of endeavor, namely bone implants, for example, in embodiments of figures 9-18, Burkhead teaches a bone anchor (203, 303, seq. or the like) comprising a tubular body (figures 4, 22 and 23, etc.), the tubular body (formed as tubular by longitudinal opening 232, seq. or the like- paragraph [0083], seq.; and e.g., figures 10, 12, 14, 16, 18) comprising a plurality of holes (238, seq., or the like), and wherein the tubular body has a circumference (i.e., anchor is cylindrical with circular cross-section see at least paragraph [0083], seq.; and figures 9-18, etc.) and the plurality of holes (238, seq., or the like) runs around the full circumference of the tubular body (e.g., see at least figures 9-18; and paragraphs [0082], [0088] and [0136], etc.), wherein the bone anchor (203, 303, seq.) is formed as a screw (paragraphs [0082]-[0083], etc.; and figures 9-18) comprising a body (e.g., figures 9-18, etc.), with threads (e.g., paragraphs [0082]-[0083], seq., etc.; and figures 9-18), wherein the body comprises a neck (203.1- figure 9; seq.) on its distal end adapted for attachment to a bearing component (via 225; e.g., figure 9 and paragraphs [0080] and [0087], etc.), wherein the body is a cylindrical tubular body and the neck is a conical neck (e.g., figures 9-18; and paragraphs [0082]-[0088], etc.), wherein the body is provided with a recess (x301, seq.- see for example reference number as depicted in figure 12) at the end of the neck (e.g., figure 12, seq.) for attachment to the bearing component, wherein the recess includes a screwdriver recess (figures 10, 12-14, 16 and 18).
Moreover, in the field of ball and socket prosthesis, Grappiolo teaches a bone anchor (11) is formed as a screw (that is, with external thread 17; figure 1a; paragraph [0036], etc.) comprising a body (figure 1a), with threads (17), wherein the body (figure 1a comprises a neck (13) on its distal end adapted for attachment to a spherical head (figure 1a), wherein the body (figure 1a) is a cylindrical tube (i.e., tubular because of including hollow opening 33 therein) with hollow core (33) and wherein the neck (13) is a conical neck (paragraph [0018] and claim 49), wherein the tubular body (figure 1a) comprises a plurality of holes (26; figure 8), included at locations around the circumference of the body (e.g., see at least figures 6 and 8; paragraphs [0042] and [0055]).  Grappiolo expressly teaches use of the bone anchor in order to use a neck sparing anchor that is as simple and secure as possible (e.g., Grappiolo paragraph [0003], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the bone anchor of Burkhead to secure the spherical head of the invention of Huebner in view of Hume to bone in order to spare as much of the bone as possible with a simple and secure connection, as taught and/or suggested by Grappiolo, with predictable results and a reasonable expectation of success. Note that the invention of Huebner in view of Hume is not physically modified by any features of the Grappiolo device, but rather, Grappiolo is applied in this rejection as a teaching reference to establish additional evidence that one of ordinary skill in the art at the time of the effective filing date of the claimed invention would use a screw type bone anchor such as that of Burkhead for securement of a ball head of an implant device of Huebner in view of Hume.
Regarding claim 3, as described supra, Huebner discloses the concave component (5, 9, 10) has a body (i.e., portions 9 and 10 thereof) made from a biocompatible polymer (e.g., see at least col. 3, line 51, claim 4, etc.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490 in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”), as applied above, and further in view of Shavit U.S. publication no. 2015/0073560 A1.
Alternatively, claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”) in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”), as applied above, and further in view of Shavit U.S. publication no. 2015/0073560 A1.
Regarding claim 4, as described supra, Huebner in view of Hume in view of Burkhead in view of Grappiolo teaches the invention substantially as claimed. Huebner, as applied in the invention of Huebner in view of Hume in view of Burkhead in view of Grappiolo, further discloses the concave component (5, 9, 10) is provided with a ring (i.e., portion 9 thereof) made from a polymer (e.g., see at least col. 3, line 51, claim 4, etc.).
Huebner is silent regarding the polymer is a reinforced polymer or specifically a reinforced PEEK substantially as claimed.
In the same field of endeavor, namely ball and socket implant prosthesis, Shavit teaches selecting reinforced PEEK as a bearing material is an obvious matter of design choice (e.g., see at least paragraphs [0034], [0036], [0038], [0042], etc.).
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the reinforced PEEK as the biocompatible polymer of Huebner in view of Hume in view of Burkhead in view of Grappiolo based on the teachings of Shavit in order to select a known suitable biocompatible material based on the suitability of said material for its intended use as the bearing ring of Huebner with predictable results and a reasonable expectation of success.
Regarding claim 14, as described supra, Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo teaches the invention substantially as claimed. 
Huebner in view of Hume further teaches the concave component (5, 9, 10 of Huebner) has a body (i.e., portions 9 and 10 thereof of Huebner) made from a biocompatible polymer (e.g., see at least col. 3, line 51, claim 4, etc. of Huebner).
However, Oh or Huebner is silent regarding the biocompatible polymer is PEEK substantially as claimed.
In the same field of endeavor, namely ball and socket implant prosthesis, Shavit teaches selecting PEEK as a bearing material is an obvious matter of design choice (e.g., see at least paragraphs [0034], [0036], [0038], [0042], etc.).
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use PEEK as the biocompatible polymer of Huebner in view of the teachings of Shavit in order to select a known suitable biocompatible material for as known to be suitable for the bearing component as an obvious matter of design choice with predictable results and a reasonable expectation of success.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490 in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”) and further in view of Bucciotti et al. U.S. publication no. 2012/0213911 A1 (“Bucciotti”).
Alternatively, claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”) in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”) and further in view of Bucciotti et al. U.S. publication no. 2012/0213911 A1 (“Bucciotti”).
Regarding claims 5 and 15, as described supra, Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo teaches the invention substantially as claimed. 
Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo is silent regarding the backside (in particular outer convex surface of 5) of the concave component (5, 9, 10) is at least partially coated with a porous layer, in particular a porous metal and/or ceramic material layer substantially as claimed.
In the same field of endeavor, namely ball and socket bone implants, Bucciotti  teaches a backside of a concave component is at least partially coated with a porous layer (52), in particular a porous metal layer (e.g., paragraphs [0046]-[0050], etc.), for example titanium (e.g., see at least paragraphs [0042], [0046]-[0050], etc.) and/or ceramic material, for example, hydroxyapatite (e.g., see at least paragraphs [0042], [0051]-[0052], etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including a porous outer layer on the backside of the concave component in the invention of Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo, as taught and/or suggested by Bucciotti, in order to enhance bone ingrowth and incorporation of the implant into bone with predictable results and a reasonable expectation of success.

Claims 6, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490 in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”) and further in view of Hayashi et al. U.S. patent no. 5,314,488 (“Hayashi”).
Alternatively, claims 6, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”) in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”) and further in view of Hayashi et al. U.S. patent no. 5,314,488 (“Hayashi”).
Regarding claims 6 and 16, as described supra, Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo the invention substantially as claimed. Huebner expressly states that the inventions such as the one described by Huebner typically include a metallic head (e.g., see at least col. 1, line 25); however, Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo is silent regarding the material from which the spherical head (6) is formed substantially as claimed.
In the same field of endeavor, namely ball and socket bone implants, Hayashi teaches a spherical head made of a metal, for example, from a metal alloy such as cobalt chromium or from a ceramic, such as alumina, zirconia or a blend thereof (e.g., see at least col. 1, lines 22-26, etc.).
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the material of the head of Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo from a metal alloy, as taught and/or suggested by Hayashi, in order to select a known material on the basis of suitability for its biocompatibility and known features of articulation with polymer bearings with predictable results and a reasonable expectation of success.
Regarding claims 11 and 17, as described supra, Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo teaches the invention substantially as claimed.
Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo is silent regarding the material of the bone anchor substantially as claimed.
In the same field of endeavor, namely ball and socket implants, Hayashi teaches a bone anchor (stem) may be made from metal, for example, titanium or a titanium alloy (e.g., see at least col. 1, lines 22-26, etc.).
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the material of the bone anchor of Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo from a metal, for example, titanium or a titanium alloy in order to select a known material on the basis of suitability for its biocompatibility and suitability for use as an anchoring stem with predictable results and a reasonable expectation of success.

Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490 in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”) and further in view of Minevski et al. U.S. publication no. 2004/0053199 A1 (“Minevski”).
Alternatively, claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”) in view of Burkhead et al. U.S. publication no. 2012/0221111 A1 (“Burkhead”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”) and further in view of Minevski et al. U.S. publication no. 2004/0053199 A1 (“Minevski”).
Regarding claims 11, 12, 17 and 18, as described supra, Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo teaches the invention substantially as claimed.
Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo is silent regarding the bone anchor is formed of metal, including a titanium or a titanium alloy and further is at least partially coated with a  porous layer, in particular a porous layer of metal and/or ceramic material substantially as claimed.
In the same field of endeavor, including bone anchors, Minevski teaches a bone anchor is formed of metal, for example, from titanium or a titanium alloy and further is at least partially coated with a porous layer, in particular a porous layer of metal, for example, titanium and/or ceramic material, for example, hydroxyapatite (e.g., see at least paragraphs [0014], [0028] and [0048], etc.). 
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the anchoring portion of the implant of Oh in view of Burkhead in view of Grappiolo and/or Huebner in view of Hume in view of Burkhead in view of Grappiolo with the known suitable anchoring materials, as taught by Minevski, in order to select a known suitable material as an obvious matter or design choice with predictable results and a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dreyfuss U.S. publication no. 2008/0306601 A1 as previously applied for rejection of claim 10 in the non-final office action mailed April 16, 2021 and the final office action mailed August 27, 2021 remains applicable to the claimed invention. In particular, Dreyfuss teaches connecting the bone anchor to a prosthetic bearing head using a screw connection therebetween.
Applicant’s specification describes Applicant’s inventive concept as including features and effects of the cup shape of figures 2, etc. of the filed disclosure as being implanted in the proximal end of the humerus.  However, such features are known in the prior art. For example, see at least Schwyzer U.S. publication no. 2009/0306782 A1, among other possible examples.
Skorecki et al. U.S. patent no. 3,815,157 is relevant to features of at least independent claim 1 for the reasons described in the restriction requirement mailed October 23, 2020.
Komistek U.S. publication no. 2013/0304225 A1 discloses a concave component that surrounds a spherical component at greater than 180 degrees (e.g., see at least figure 37 and paragraphs [0030] and [0114]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774